           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

DEVERICK SCOTT
ADC #131042                                                               PLAINTIFF

v.                        No. 5:19-cv-101-DPM

PAMELA COOK,
Sergeant, Varner Supermax                                               DEFENDANT

                                 ORDER
     On de novo review, the Court adopts Magistrate Judge Kearney's
recommendation, NQ 28, and overrules Scott's objections, NQ 29.                    FED.   R.
CIV. P. 72(b)(3). Scott's grievance itself stated that he'd set his cell on
fire-not just on June 6th, but on three occasions.                      NQ 21-1.     That
amounts to "some evidence" supporting Cook's disciplinary action.
Scott's retaliation claim therefore fails. Hartsfield v. Nichols, 511 F.3d
826, 829 (8th Cir. 2008). His motion for summary judgment, NQ 17, is
denied; and Cook's cross-motion for summary judgment, NQ 20, is
granted. Scott's complaint will be dismissed with prejudice.
     So Ordered.
                                     ~           ~e#'~
                                  D.P. Marshall Jr.
                                  United States District Judge

                                      30 .J(AM \/a;t, y   ;)1J;;).. 0
                                                     I
